EXHIBIT 10.55

OPERATING AGREEMENT

OF

TDH INVESTORS, LLC

 

THIS OPERATING AGREEMENT (this “Operating Agreement”) is made and entered into
as of the 26th day of November, 2003 by and among TDH INVESTORS, LLC (the
“Company”), a California limited liability company, the initial Members
identified in the next sentence, and such other Persons as may hereafter be
admitted as Members in accordance with the terms of this Agreement. The Initial
Members are Hall Portola, Inc., a California corporation, (“Hall”) and Alamo
Group VIII, LLC, a Delaware limited liability company (“Alamo”), and their
addresses and initial Capital Contributions are as stated in Schedule A attached
to this Operating Agreement.

 

Certain terms used in this Operating Agreement are defined in Article XI.

 

The parties agree as follows:

 

ARTICLE I

 

FORMATION OF COMPANY

 

Section 1.01. Recognition of Organization of Company. The Company was organized
as a California limited liability company upon the filing of the Certificate of
Formation with the California Secretary of State, effective as of November 26,
2003.

 

Section 1.02. Name. The name of the Company is as stated in the first paragraph
of this Operating Agreement.

 

Section 1.03. Places of Business. The Company may locate its business at such
place or places as the Manager may from time to time deem advisable subject to
the unanimous written consent of the Members. The initial place of business
shall be at 3236 Stone Valley Road West, Suite 230, Alamo, CA 94507.

 

Section 1.04. Registered Offices and Registered Agents. The Company’s initial
registered office in the State of California shall be at the office of its
registered agent at 3236 Stone Valley Road West, Suite 230, Alamo, CA 94507, and
the name of its initial registered agent at such address shall be Donald F.
Gaube. The registered office or registered agent, or both, in the State of
California may be changed from time to time by filing the address of the new
registered office or the name of the new registered agent, as the case may be,
with the California Secretary of State under the California Limited Liability
Company Act (the “Act”). The Company shall appoint registered agents and
maintain registered offices in other jurisdictions as may be required by law.

 

Section 1.06 Maintenance of Accounts. The Company’s principal activity will be
investing in fee interests in real property, Leases and other assets acquired
from AH Investors in accordance with the terms of that certain Agreement
Regarding Assets among the Company, AH Investors, and Unified Western Grocers,
Inc., dated November 26, 2003 (the “Agreement Regarding



--------------------------------------------------------------------------------

Assets”). Each investment in a fee interest or Lease will be maintained as a
separate Account, with Members sharing in the capital and income from the
Account in percentages determined by agreement among the Members at the time the
investment is made and set forth in schedules prepared at that time and
incorporated in this Agreement by reference. Allocations of Profits and Losses
and distributions of cash will be made separately for each Account in accordance
with the percentages set forth in those schedules. The parties agree and
acknowledge that Hall will not invest in any Leases and that Hall will invest in
Accounts representing ownership of fee interests in real property only upon
execution of an agreement to adopt a schedule of Account setting forth the
Members’ capital contributions and shares of allocations and distributions.

 

If the Members agree to invest in a fee interest in real property, they shall do
so through a separate limited liability company, whether owned by the Company or
the Members separate and apart from the Company, provided that such ownership
must comply with the terms of the Agreement Regarding Assets.

 

ARTICLE II

 

PURPOSES OF COMPANY

 

The Company is organized to acquire fee interests in real property, leases and
other assets from AH Investors under the Agreement Regarding Assets, and to
pursue any transactions related to said fee interests, leases and assets that
may become available and which are agreed to by the members, and to do any and
all things necessary, convenient, or incidental to those purposes. Hall is a
Member solely with the intent to invest in fee interests in real property on
terms to be agreed upon by Hall and Alamo, as otherwise set forth in this
Agreement.

 

ARTICLE III

 

RIGHTS AND DUTIES OF MANAGER

 

Section 3.01. Manager. Alamo shall be the Manager of the Company.

 

Section 3.02. Management. The business and affairs of the Company shall be
managed by its Manager. Except for circumstances in which the approval of the
Members is expressly required by this Operating Agreement, including, without
limitation, those circumstances provided in Section 3.04, or by non-waivable
provisions of applicable law, the Manager shall make day-to-day decisions and
shall have authority to make decisions and act on behalf of the Company
consistent with the Company’s business purposes.

 

Section 3.03. Certain Authority of Manager.

 

(a) Subject to Sections 3.04 and 3.06, the Manager shall have the authority, on
behalf of the Company:

 

(i) to execute and deliver on behalf of the Company all instruments and
documents, including: checks; drafts; notes and other negotiable instruments;
documents providing for the disposition of the Company’s property; assignments;
bills of sale; leases; partnership agreements; and any other instruments or
documents necessary, in the opinion of the Manager, to the business and affairs
of the Company;

 

2



--------------------------------------------------------------------------------

(ii) to acquire property from any Person as the Manager may determine. The fact
that a Manager is directly or indirectly affiliated or connected with any Person
shall not prohibit the Manager from dealing with that Person;

 

(iii) to enter into any and all other agreements on behalf of the Company, with
any other Person for any purpose, in such forms as the Manager may approve;

 

(iv) to employ accountants, legal counsel, and others to perform services for
the Company, and employees and other agents to act for the Company, and to
compensate such Persons from Company funds;

 

(v) to make all decisions and choices in the usual course of business for an
entity that leases and is developing commercial tenant space of the type and
location covered by the Leases, including, but not limited to, deciding how and
where to staff and operate any administrative office or operation related to the
Property, including any improvements to the Property, and implementing the
manner and method of marketing the Leases and the Property, including any
improvements made to the Property; and

 

(vi) to perform all other acts as the Manager may deem to be necessary or
appropriate in the conduct of the Company’s business and affairs.

 

(b) Unless authorized to do so by this Operating Agreement or by the Members, no
attorney-in-fact, employee or other agent of the Company, other than the
Manager, shall have any power or authority to bind the Company in any way, to
pledge its credit, or to render it liable pecuniarily for any purpose. Without
limiting the generality of the foregoing, no debt shall be contracted or
liability incurred by or on behalf of the Company except as determined by the
Manager and approved by the Members as required under Section 3.04.

 

Section 3.04. Restrictions on Authority of Manager. The Manager shall not have
the authority to do any of the following acts with respect to any Accounts in
which Members have an interest as described in Section 1.6 and schedules to this
Agreement without the unanimous approval of all of the Members having an
interest in that Account:

 

(i) approve the merger, exchange or consolidation of the Company with any
Entity; or

 

(ii) (A) sell or otherwise transfer any Lease, or (B) terminate any Lease which
would cause the Company to be responsible for damages;

 

(iii) cause the Dissolution of the Company;

 

(iv) require additional Capital Contributions from the Members;

 

3



--------------------------------------------------------------------------------

(v) incur any indebtedness;

 

(vi) amend this Operating Agreement or any of the Company’s other organizational
documents;

 

(vii) perform any act in contravention of this Operating Agreement;

 

(viii) cause the Company to admit any additional Members or Managers other than
as expressly authorized under this Operating Agreement.

 

(ix) settle a claim against the Company on any basis that requires the Company
to pay an amount in excess of $10,000.00;

 

(x) acquire, possess, transfer or encumber property in the name of the Company
for other than a Company purpose;

 

(xi) cause the Company to take voluntarily any action that would necessarily
result in the Company’s becoming a debtor in a proceeding under any chapter of
the federal Bankruptcy Code, as amended from time to time.

 

(xii) cause a change in the nature of the Company’s business;

 

(xiii) cause the Company to make any capital expenditure in excess of $10,000.00
in any single transaction or series of related transactions;

 

(xiv) write any checks or make any withdrawals in excess of $10,000 from any
bank account of the Company, except to pay obligations under Leases incurred in
the ordinary course of the Company’s business;

 

(xv) make liquidating distributions in kind on any basis other than as provided
in this Agreement; or

 

(xvi) cause the Company to take any action which would violate the Company’s
obligations under the Agreement Regarding Assets.

 

Section 3.05. Related Transactions; Conflicting Interest Transaction.

 

(a) Alamo shall determine in its sole discretion whether the Company will
acquire any Leases (as defined in the Purchase Agreement) and shall be the sole
Member with any interest in such Leases except as expressly stated in any
schedule of Account adopted by the Members.

 

(b) Except as provided in this Section 3.05, the Manager shall have the duty and
obligation to offer to the Company a “Related Transaction” unless all of the
Members agree in writing that the Related Transaction should not be offered to
the Company. The Manager also shall have the duty and obligation to disclose to
the Members all material facts regarding the Related Transaction. A Related
Transaction shall include: (i) any transaction involving a Location (as said
term is defined in the

 

4



--------------------------------------------------------------------------------

Purchase Agreement) for which a fee interest or leasehold interest was acquired
by AH Investors under the Purchase Agreement and assigned to the Company under
the Agreement Regarding Assets; (ii) any transaction involving all or part of a
shopping center in which any such acquired fee interest or leasehold interest is
located; or (iii) any transaction in which such fee interest or acquired
leasehold is a material factor. In order for the Company to accept a Related
Transaction, Alamo and Hall must vote in favor of such acceptance. If the
Company declines to participate in a Related Transaction, or if the Related
Transaction does not entail purchase of a fee interest in real property, the
Manager shall be entitled to pursue the Related Transaction using an Account of
which the Manager is the sole owner. No Manager, either directly or indirectly
through an affiliate or related party, may pursue a Related Transaction outside
of the Company except as provided above. The terms on which the Related
Transaction shall be offered to the Company shall be as agreed by Alamo and
Hall. If Alamo and Hall cannot agree on such terms, the Manager may pursue the
Related Transaction using an Account of which the Manager is the sole owner.

 

(c) Except for Related Transactions, no other transaction shall be void or
voidable or be enjoined, set aside, or give rise to an award of damages or other
sanctions in a proceeding by the Company or by any Member, directly or by or in
the right of the Company, solely because the conflicting interest transaction
involves the Manager or a Related Entity or solely because the Manager
participates in a vote of the Members with respect to such conflicting interest
transaction, if:

 

(i) the material facts as to the Manager’s relationship or interest and as to
the transaction are disclosed or are known to the Members and the Members in
good faith authorize, approve or ratify the conflicting interest transaction by
a Majority Vote of the Remaining Members; and

 

(ii) the conflicting interest transaction is fair as to the Company as of the
time it is undertaken by, or becomes binding upon, the Company.

 

(d) If the Members agree to invest in a fee interest in real property, they
shall do so through a separate limited liability company, whether owned by the
Company or the Members separate and apart from the Company, provided that such
ownership must comply with the terms of the Agreement Regarding Assets.

 

Section 3.06. Bank Accounts. The Company shall establish a bank account for each
Account at the Corporate Banking Office of The Mechanics Bank, located at 1616
N. California Boulevard, Walnut Creek, California. The Manager of the Company
shall be authorized to write checks and make withdrawals from those accounts,
except that all checks or withdrawals in the amount of $10,000 or more for any
expenditure, other than payment of obligations under a Lease incurred in the
ordinary course of the Company’s business, shall require the written
authorization of a majority-in-interest of the Members owning interests in the
Account. The operation of the bank accounts shall be governed by Section 7.01.

 

5



--------------------------------------------------------------------------------

Section 3.07. Indemnity of Company, Manager and Agents.

 

(a) Without limiting any other obligation of the Company to the Manager, the
Company shall indemnify the Manager with respect to, and make advances for, the
payments made, personal liabilities incurred and expenses incurred by the
Manager in the ordinary and proper conduct of the Company’s business and affairs
(including the winding up thereof) or the preservation of the Company’s business
or property except for matters involving fraud, willful misconduct, deceit,
negligence or breach of fiduciary duties on the part of the Manager or its
representative.

 

(b) Alamo shall indemnify, hold the Company harmless, and defend the Company at
the expense of Alamo, from and against any liability, expense, claim, judgment,
damages and expenses (including attorneys’ fees and expert witness fees)
relating to any claim or obligation arising before the effective date of this
Operating Agreement of Alamo (and any of its individual members) or Seller, and
any of their respective related, or predecessor entities, principals, owners,
officers, partners, co-venturers, employees or agents, or arising from or
related to the Leases or other Assets purchased under the Purchase Agreement
other than fee interests in real property owned by the Company. This obligation
to indemnify and defend will be a continuing obligation of Alamo that will
survive the dissolution of the Company.

 

Section 3.08. Compensation of Manager. The Manager shall not be entitled to any
compensation, fees or charges for services rendered to the Company except as may
be agreed to by Alamo and the Company in writing.

 

Section 3.09. Right To Rely on Certificates of Manager. Any Person dealing with
the Company may rely, without duty of further inquiry, upon a certificate signed
by the Manager as to:

 

(a) the identity of the Manager or of any Member;

 

(b) the existence or non-existence of any fact or facts which constitute a
condition precedent to acts by the Manager or which are in any other manner
germane to the business or affairs of the Company;

 

(c) the identity and authority of Persons who are authorized to act for, or to
execute or deliver any instrument or document on behalf of, the Company, and the
scope of such authority; or

 

(d) any other matter whatsoever involving the Company, the Manager or any
Member.

 

6



--------------------------------------------------------------------------------

Section 3.10. Manager’s Liability.

 

(a) The Manager shall not be liable under any judgment, decree or order of a
court, or in any other manner, for any debt, obligation or liability of the
Company.

 

(b) The Manager shall not be liable to the Company or to any Member for any loss
or damage sustained by the Company or by any Member, unless the loss or damage
is the result of any willful misconduct, breach of fiduciary duty, fraud or
negligence of Alamo or Donald Gaube or any of Alamo’s Affiliates, principals,
owners, officers, partners, employees or agents in connection with or arising
out of the operation of the Company, the Leases or the Property. The parties
intend this Section 3.10(b) to operate consistently with the provisions of
Section 7.03.

 

Section 3.11. Manager Has No Exclusive Duty to Company. The Manager shall not be
required to manage the Company as its sole and exclusive function. The Manager
may have other business interests and except as provided in Section 3.05, may
engage in other activities in addition to those relating to the Company;
provided that the Manager shall be required to contribute time and services as
may be commercially reasonable to operate the Company and carry out its
purposes. Neither the Company nor any Member shall have any right, by virtue of
this Operating Agreement, to share or participate in such other interests or
activities of the Manager or to the income or proceeds derived therefrom.

 

Section 3.12. Company Documents.

 

(a) The Recordkeeper shall maintain and preserve, until at least three years
after the dissolution of the Company and longer if necessary and appropriate in
connection with the winding up of its business and affairs, all accounts, books
and other Company documents which are reasonably necessary as a record of its
business and affairs, in which shall be entered fully and accurately all
transactions and other matters relating to the Company’s business in such detail
and completeness as is customary and usual for businesses of the type engaged in
by the Company. The books and records of the Company shall be maintained in
accordance with sound accounting practices consistently applied and shall be
available at the principal executive office of the Company.

 

(b) Without limiting the generality of Section 3.12(a), the Recordkeeper shall
maintain and preserve the following:

 

(i) a current list of the full name and last-known business, residence, or
mailing address of each Member, both past and present;

 

(ii) a copy of the Certificate of Formation and all amendments thereto, together
with executed copies of any powers of attorney under which any amendment has
been executed;

 

(iii) a copy of this Operating Agreement, including all applicable schedules of
Accounts, as in effect from time to time;

 

7



--------------------------------------------------------------------------------

(iv) copies of all writings, if any, other than this Operating Agreement, which
obligate a Member to contribute cash, property or services to the Company, and
copies of all writings compromising the obligation of any member to contribute
cash, property or services to the Company;

 

(v) minutes of every meeting of the Members and copies of all written consents
by which Members take action;

 

(vi) copies of the Company’s federal, state and local income tax returns and
reports, if any, for the three most recent years;

 

(vii) copies of all financial statements of the Company for the three most
recent years; and

 

(viii) records and accounts of all operations and expenditures of the Company.

 

(c) Each Member shall have the right to inspect and copy such Company documents,
at the requesting Member’s expense.

 

Section 3.13. Tax Matters. The Manager shall be designated the tax matters
“partner” for purposes of federal and state income tax matters. The Manager
shall cause the preparation and timely filing of all tax returns required to be
filed by the Company under the Internal Revenue Code and all other tax returns
deemed necessary and required in each jurisdiction in which the Company does
business.

 

Section 3.14. Resignation; Removal; Vacancies.

 

(a) The Manager of the Company may resign at any time by giving notice to the
Members of the Company. The resignation of the Manager shall take effect upon
receipt of notice thereof or at such later time as shall be specified in such
notice; and, unless otherwise specified therein, the acceptance of such
resignation shall not be necessary to make it effective.

 

(b) Any vacancy in the Manager’s position occurring for any reason may be filled
by the affirmative vote of the Members. The Manager elected to fill the vacancy
shall hold office until his death, resignation or removal.

 

ARTICLE IV

 

MEETINGS AND ACTIONS OF MEMBERS

 

Section 4.01. Regular Meeting. Members need not have annual or other regular
meetings.

 

Section 4.02. Special Meetings. Special meetings of the Members, for any purpose
or purposes, may be called by any Member.

 

8



--------------------------------------------------------------------------------

Section 4.03. Place of Meetings. The Members may designate the Company’s
executive offices or the Manager’s principal place of business as the place for
any meeting of the Members. If no designation is made, the place of meeting
shall be the executive office of the Company set forth in Section 1.04. Members
may participate in any meeting by phone or other electronic means.

 

Section 4.04. Notice of Meetings. Except as provided in Section 4.05, written
notice stating the place, day and hour of the meeting and the purpose or
purposes for which the meeting is called shall be delivered not less than 10 nor
more than 30 days before the date of the meeting, as provided in Section 12.01.

 

Section 4.05. Meetings of All Members. If all of the Members shall meet at any
time and place and consent to the holding of a meeting at such time and place,
such meeting shall be valid without call or notice, and at such meeting lawful
action may be taken.

 

Section 4.06. Record Date. For the purpose of determining who are Members
entitled to notice of or to vote with respect to any matter that is presented to
the Members for decision, or who are Members entitled to receive payment of any
distribution, the date on which notice of the meeting is first given to any
Member, or the date on which the resolution declaring such distribution is
adopted, as the case may be, shall be the record date for such determination.
For the purpose of determining who are Members entitled to take any other action
or for any other purpose, the Manager may fix a date (which may not be prior to
the date and time of the action for which the determination is made nor more
than 70 days thereafter) as the record date for the determination. A
determination of who are Members entitled to be given notice of or to vote at a
meeting of Members is effective for any adjournment of the meeting unless the
Members fix a new record date, which they shall do if the meeting is adjourned
to a date more than 120 days after the date fixed for the original meeting.

 

Section 4.07. Waiver of Notice. When any notice is required to be given to any
Member, a waiver thereof in writing signed by the Person entitled to such
notice, whether before, at or after the time stated therein, shall be equivalent
to the giving of such notice.

 

Section 4.08. Proxies. At all meetings of Members, a Member may vote in person
or by proxy executed in writing by the Member or by a duly authorized
attorney-in-fact. Such proxy shall be filed with the Recordkeeper before or at
the time of the meeting. No proxy shall be valid after 11 months from the date
of its execution, unless otherwise provided in the proxy.

 

Section 4.09. Manner of Acting at Meeting. A Majority Vote of All the Members
shall be the act of the Members at a meeting, unless a different requirement is
expressed by any other provision of this Operating Agreement. The number of
Votes for each Member is set forth in Schedule A.

 

Section 4.10. Action by Members Without a Meeting. Members may take action
without a meeting if all of the Members consent to such action in writing.

 

Section 4.11. Related Transaction; Other Activities of Members. Each Member
shall have the duty and obligation to offer to the Company a Related Transaction
unless all of the Members agree in writing that the Related Transaction should
not be offered to the Company.

 

9



--------------------------------------------------------------------------------

The Member also shall have the duty and obligation to disclose all material
facts regarding the Related Transaction. In order for the Company to accept a
Related Transaction, Alamo and Hall must both vote in favor of such acceptance.
If the Company declines to participate in a Related Transaction, the Member
among Hall and Alamo who voted in favor of pursuing the Related Transaction, if
any, shall be entitled to pursue the Related Transaction outside of the Company.
No Member, either directly or indirectly through an affiliate or related party,
may pursue a Related Transaction outside of the Company except as provided
above. Except for unauthorized Related Transactions, any Member may have other
business interests and may engage in other activities in addition to those
relating to the Company. Neither the Company nor any Member shall have any
right, by virtue of this Operating Agreement, to share or participate in such
other interests or activities of any Member or to the income or proceeds derived
therefrom.

 

If the Members agree to invest in a fee interest in real property, they shall do
so through a separate limited liability company, whether owned by the Company or
the Members separate and apart from the Company, provided that such ownership
must comply with the terms of the Agreement Regarding Assets.

 

Section 4.12. Member’s Liability. No Member shall be liable under any judgment,
decree, or order of a court, or in any other manner, for any debt, obligation or
liability of the Company, however, a Member shall be liable for a breach of this
Operating Agreement.

 

Section 4.13. Limitation of Liability. Except as provided in Section 4.12 above,
the Members and their Affiliates shall not be liable, responsible for
accountable in damages or otherwise to the Company for any act or omission by
any such Person (which shall include any applicable entity) performed in good
faith pursuant to the authority granted to such Person by this Agreement or in
accordance with its provisions, and in a manner reasonably believed by such
Person to be within the scope of the authority granted to such Person and in the
best interest of the Company; provided, however, that such Person shall retain
liability for acts or omissions that involve willful misconduct, fraud, breach
of fiduciary duties, gross negligence, a knowing violation of the law, or for
any transaction from which the Person will personally receive a benefit in
money, property, or services to which the person is not legally entitled.

 

Section 4.14. Tax Preparation Expenses. The Company shall reimburse its Members
up to $1,500 per year for additional costs incurred by such Members in preparing
and filing income tax returns resulting directly from the Members’ ownership
interest in the Company.

 

ARTICLE V

 

CONTRIBUTIONS TO THE COMPANY AND CAPITAL ACCOUNTS

 

Section 5.01. Members’ Initial Capital Contributions. Upon the execution of this
Agreement and creation of an Account, the Members with interests in that Account
shall contribute to the Company cash or property as set forth on the schedule
for that Account which is attached to this Agreement and incorporated by this
reference.

 

10



--------------------------------------------------------------------------------

Section 5.02. No Additional Contributions. No Member shall be required to
contribute any additional capital to the Company, and except as required under
the Act or as expressly set forth in this Agreement, no Member shall be
personally liable for any debt, obligation, or liability of the Company, whether
that liability or obligation arises in contract, tort, or otherwise.

 

Section 5.03. No Interest on Contributions. Neither Members nor Interest Holders
shall be paid interest with respect to Contributions.

 

Section 5.04. Return of Contributions. Except as otherwise provided in this
Agreement, no Member nor Interest Holder shall have the right to receive the
return of any Contribution or withdraw from the Company, except upon the
dissolution of the Company.

 

Section 5.05. Form of Return of Capital. If a Member or an Interest Holder is
entitled to receive the return of a Contribution, the Company may distribute in
lieu of money, notes, or other, property having a value equal to the amount of
money distributable to such Person.

 

Section 5.06. Capital Accounts. A separate Capital Account shall be maintained
for each Member and Interest Holder.

 

Section 5.07. Loans to Company. Nothing in this Operating Agreement shall
prevent any Member from making secured or unsecured loans to the Company by
agreement with the Company; provided, however, that Section 3.05 shall apply
with respect to any such loan by the Manager.

 

Section 5.08. Additional Duties of Alamo. At no expense to the Company, Alamo
shall make its staff, offices and other resources available to the Company and
the Manager and Alamo shall use its commercial best efforts to actively and
effectively market, sell and/or sublease the Property and the Leases on the best
terms available. Neither Alamo nor Hall shall be entitled to any fees,
distributions or other compensation or reimbursement of expenses that they may
incur from the Company except as provided in Section 6.04 below.

 

ARTICLE VI

 

ALLOCATIONS, INCOME TAX, DISTRIBUTIONS, ELECTIONS AND REPORTS

 

Section 6.01. Allocations of Profit or Loss and Distributions of Cash. After
giving effect to the special allocations set forth in Section 6.04, for any
taxable year of the Company, Profit or Loss shall be allocated to the Interest
Holders as set forth on the schedules of Accounts. Cash Flow (as defined
hereunder and as further restricted by Section 7.01) for each taxable year of
the Company shall be distributed to the Interest Holders as set forth on the
schedules of Accounts.

 

Section 6.02. Tax Distributions. For each Fiscal Year of the Company except the
Fiscal Year in which the Company is liquidated, and notwithstanding any
limitations on distributions set forth in this Agreement, for any Fiscal Year of
the Company in which the Company has taxable income (and to the extent the
Company has sufficient Cash Flow), the Company shall distribute an amount equal
to the product of (i) the Company’s taxable income

 

11



--------------------------------------------------------------------------------

multiplied by (ii) the sum of (x) the highest marginal federal income tax rate
imposed on individual taxpayers plus (y) the product of the highest marginal
California income tax rate imposed on individual taxpayers multiplied by the
difference of 100 percent minus the federal marginal income tax rate determined
under clause (x) (the “Tax Distribution”). For example, if the highest marginal
federal income tax rate is 35 percent and the highest marginal California income
tax rate is 9.3 percent, the effective tax rate for purposes of the Tax
Distribution would be 35% + [9.3% (100% - 35%)], or 41%. The Tax Distribution
shall be distributed to those Members to whom the Company’s taxable income is
allocated and in proportion to such allocations. If a Membership Interest (or an
Economic Interest) is assigned prior to the making of the Tax Distribution, the
full amount of the Tax Distribution attributable to such Membership Interest (or
Economic Interest) shall be distributed to the Person who holds such Membership
Interest (or Economic Interest) as of the time the Tax Distribution is made.

 

Section 6.03. Regulatory Allocations.

 

(a) Impermissible Deficit and Qualified Income Offset. No Interest Holder shall
be allocated Losses or deductions if the allocation causes the Interest Holder
to have an Adjusted Capital Account Deficit; instead, such items shall be
allocated to the other Interest Holders. If an Interest Holder for any reason
(whether or not expected) receives (1) an allocation of Loss or deduction (or
item thereof) or (2) any Distribution, which causes the Interest Holder to have
an Adjusted Capital Account Deficit at the end of any taxable year, then all
items of income and gain of the Company (consisting of a pro rata portion of
each item of Company income, including gross income and gain) for that taxable
year shall be allocated to that Interest Holder, before any other allocation is
made of Company items for that taxable year (other than an allocation under
Section 6.03 (b)), in the amount and in proportions required to eliminate the
excess as quickly as possible. This Section 6.03 (a) is intended to comply with,
and shall be interpreted consistently with, the “alternate test for economic
effect” and “qualified income offset” provisions of the Regulations promulgated
under IRC Section 704(b).

 

(b) Regulatory Allocations. The Members acknowledge that the Regulations may
require allocations of Profits, Losses, or items thereof in a manner which
varies from the general provisions of Section 6.01, including allocations in
respect of such matters known as “minimum gain chargeback,” “qualified income
offset,” “gross income allocation,” “nonrecourse deductions,” “Section 754
adjustments,” “Section 704(c)” provisions relating to any Property which may be
contributed to the Company, and items relating to the issuance of Membership
Interests. The General Manager is authorized and directed to make such
allocations as may be required by the Regulations, and also to make any
offsetting allocations otherwise permissible under the Code so that the
foregoing required allocations do not adversely affect the intended pattern of
distributions under the applicable schedule of Account, in each case upon advice
or consultation with the Company’s regularly retained accountant.

 

(d) IRC Section 754 Adjustment. To the extent an adjustment to the tax basis of
any Company asset pursuant to IRC Section 734(b) or IRC Section 743(b) is
required, pursuant to Regulation Section 1.704-1(b)(2)(iv)(m), to be taken into
account in determining Capital Accounts, the amount of the adjustment to the
Capital Accounts shall be treated as an item of gain (if the adjustment
increases the basis of the asset) or loss (if the adjustment decreases basis),
and the gain or loss shall be specially allocated to the Interest Holders in a
manner consistent with the manner in which their Capital Accounts are required
to be adjusted pursuant to that Section of the Regulations.

 

12



--------------------------------------------------------------------------------

(e) Withholding. All amounts required to be withheld pursuant to IRC Section
1446 or any other provision of federal, state, or local tax law shall be treated
as amounts actually distributed to the affected Interest Holders for all
purposes under this Agreement.

 

(f) Intent of Allocations. The tax allocation provisions of this Agreement are
intended to produce final Capital Account Balances of the Interest Holders that
will permit liquidating distributions that are made in accordance with such
final Capital Account Balances under Section 6.04 (a) to be equal to the
Distributions that would occur under the applicable schedule of Account (in the
same order and priority) if such liquidating proceeds were distributed pursuant
to that schedule of Account. To the extent that the tax allocation provisions of
this Agreement would not produce such final Capital Account Balances, (1) such
provisions shall be amended by the Manager if and to the extent necessary to
produce such result and (2) taxable income or taxable loss of the Company for
prior open years (or items of gross income and deduction of the Company) shall
be reallocated among the Interest Holders to the extent it is not possible to
achieve such result with allocations of income (including gross income) and
deduction for the current year and future years. This Section 6.03 (f) shall
control notwithstanding any reallocation or adjustment of taxable income,
taxable loss, or items thereof by the Internal Revenue Service or any other
taxing authority.

 

(g) Income Tax Provisions. The Interest Holders are aware of the income tax
consequences of this Article VI and agree to be bound by these provisions in
reporting their shares of Profit, Losses, and other items for federal and state
income tax purposes.

 

Section 6.04. Liquidation and Dissolution.

 

(a) Upon liquidation of the Company, the assets of the Company shall be
distributed to the Interest Holders in accordance with the positive balances in
their respective Capital Accounts, after giving effect to all Contributions,
Distributions, and allocations for all periods. Distributions to the Interest
Holders pursuant to this Section 6.05 (a) shall be made in accordance with
Regulation Section 1.704-1(b)(2)(ii)(b)(2).

 

(b) No Interest Holder shall be obligated to restore a Negative Capital Account.

 

Section 6.05. General.

 

(a) Except as otherwise provided in this Agreement, the timing and amount of all
Distributions shall be determined by the Manager. Subject to Section 6.02 but
notwithstanding any other provision of this Agreement, no distributions shall be
made except in accordance with the terms of the Agreement Regarding Assets.

 

(b) If any assets of the Company are distributed in kind to the Interest
Holders, those assets shall be valued on the basis of their fair market value,
and any Interest Holder entitled

 

13



--------------------------------------------------------------------------------

to any interest in those assets shall receive that interest as a
tenant-in-common with all other Interest Holders so entitled. Unless the Members
otherwise agree, the fair market value of the assets shall be determined by an
independent appraiser who shall be selected by the Managers. The Profit or Loss
for each unsold asset shall be determined as if the asset had been sold at its
fair market value, and the Profit or Loss shall be allocated as provided in
Section 6.03 and shall be properly credited or charged to the Capital Accounts
of the Interest Holders prior to the Distribution of the assets in liquidation
pursuant to Section 6.05.

 

(c) All Profit and Loss shall be allocated and all distributions shall be made
to the Persons shown on the records of the Company to have been Interest Holders
as of the last day of the taxable year for which the allocation or Distribution
is to be made. Notwithstanding the foregoing, unless the Company’s taxable year
is separated into segments, if there is a Transfer or an Involuntary Withdrawal
during the taxable year, the Profit and Loss shall be allocated between the
original Interest Holder and the successor on the basis of the number of days
each was an Interest Holder during the taxable year; provided, however, the
Company’s taxable year shall be segregated into two or more segments in order to
account for Profit, Loss, or proceeds attributable to a Capital Transaction or
to any other extraordinary non-recurring items of the Company.

 

(d) The Managers are hereby authorized, upon the advice of the Company’s tax
counsel, to amend this Article VI to comply with the Code and the Regulations
promulgated under IRC Section 704(b); provided, however, that no amendment shall
materially affect Distributions to an Interest Holder without the Interest
Holder’s prior written consent.

 

ARTICLE VII

 

CERTAIN OPERATIONAL MATTERS

 

Section 7.01. Operating Reserve Account. All Company receipts will be deposited
into the Operating Reserve Account and shall be used only for Normal Company
Operations, which is defined to mean the Assumed Liabilities under the Purchase
Agreement, and normal administrative expenses of the Company in engaging in the
business of operating according to the purpose described in Article II. The
Manager shall distribute funds from the Operating Reserve Account to each Member
that is necessary to cover said Member’s income tax under Section 6.02. The
Manager shall prepare a monthly report itemizing payments of all Operational
Reserve Account distributions.

 

Section 7.02. Normal Company Operations; Budget. Within ten (10) days after the
execution by the Members of an agreement to adopt a schedule of Account, the
Manager shall provide a proposed budget for Normal Company Operations, including
administrative expenses and Assumed Liabilities to be incurred over the next six
month period (the “Budget”). The items in the Budget shall be subject to the
approval of a majority-in-interest of the Members. Administrative expense items
shall not include Assumed Liabilities. The Manager shall not incur
administrative expenses that materially exceed the amounts set forth in the
Budget without the approval of a majority-in-interest of the Members. The
Manager shall prepare Budgets for approval by a majority-in-interest of the
Members for each succeeding six (6) month period.

 

14



--------------------------------------------------------------------------------

Section 7.03. Alamo Indemnity. Alamo shall indemnify, hold Hall and the Company
harmless, and defend Hall and the Company, at the expense of Alamo, from and
against any liability, expense, claim, judgment, damages and expenses (including
attorneys’ fees and expert witness fees) relating to any claim or obligation
arising out of any willful misconduct, breach of fiduciary duty, fraud or
negligence of Alamo or Donald Gaube or any of Alamo’s Affiliates, principals,
owners, officers, partners, employees or agents in connection with or arising
out of the operation of the Company, the Leases or the Property. This obligation
to indemnify and defend will be a continuing obligation of Alamo that will
survive the dissolution of the Company. Hall shall have no obligation for any
obligation of Alamo and/or the Company, whether to Alamo, the Company or any
third party.

 

Section 7.04. Broker Commissions. Alamo, its Affiliates, Donald Gaube, Tim
Bettencourt and Cosol Real Estate Services and any of their respective
Affiliates shall not be entitled to receive any broker commissions or other
consideration from the Company or any other party in connection with the
disposition of the Leases. The Company will negotiate purchase price discounts
or comparable concessions equal to the amount of commission which would
otherwise be payable to a broker representing the Company.

 

ARTICLE VIII

 

RESTRICTIONS ON TRANSFERABILITY

 

Section 8.01. Transfers of Membership Interests. Except as provided herein, no
Member shall Transfer any or all of its Membership Interest to any Person or
Entity without the unanimous consent of the Membership Interests in the Company.
Notwithstanding the foregoing, Hall may assign its Membership Interest to any
Affiliate of Hall upon written notice to Alamo.

 

Section 8.02. Admission of Substitute Member.

 

(a) A person acquiring the Interest of a Member in accordance with Section 8.01
and all other provisions of this Agreement shall be deemed admitted as Member of
the Company, retroactive to the date of transfer, and recognized as such by the
Company upon a unanimous vote of the Members and the satisfactory completion of
the following:

 

(i) Execution by all Members, including any proposed new Member, of all
documents, required to evidence the admission of such person as a Member;

 

(ii) the proposed new Member shall have accepted and agreed to be bound by the
terms and provisions of this Operating Agreement by executing a counterpart
thereof and such other documents or instruments as the Manager may reasonably
require in order to effect the admission of such person as a Member; and

 

(iii) if the proposed new Member is a corporation, the proposed new Member shall
have provided the Manager with evidence satisfactory to counsel for the Company
of its authority to become a Member under the terms and provisions of this
Agreement;

 

15



--------------------------------------------------------------------------------

Section 8.03. Rights of New Members. Except as set forth in the provisions of
Sections 8.01 and 8.02, the Company shall not be obligated for any purposes
whatsoever to recognize the assignment by any Member of its Economic Interest or
Membership Interest.

 

ARTICLE IX

 

[INTENTIONALLY OMITTED]

 

ARTICLE X

 

DISSOCIATION, DISSOLUTION AND TERMINATION

 

Section 10.01. Dissociation.

 

(a) A Member may voluntarily Dissociate without giving rise to a remedy for
breach of this Agreement in the Company or any other Member.

 

(b) Unless otherwise approved by a Majority in Interest of the Non-dissociating
Members, a Dissociating Member, regardless of whether the Member’s Dissociation
was voluntary, shall be entitled to receive only those distributions to which
the Dissociating Member would have been entitled had the Dissociating Member
remained a Member and only at such times as such distributions would have been
made had the Dissociating Member remained a Member. Except as otherwise
expressly provided herein, a Dissociating Member shall become an Economic
Interest Owner only.

 

Section 10.02. Dissolution.

 

(a) The Company shall be dissolved upon the occurrence of either of the
following events:

 

(i) the unanimous written agreement of all Members that it shall be dissolved;
or

 

(ii) the Dissociation of a Member, unless the business of the Company is
continued by the vote of a Majority in Interest of the Non-dissociating Members
given within 90 days after the Dissociation.

 

(b) As soon as possible following the occurrence of any of the events specified
in Section 10.02(a) effecting the dissolution of the Company, an appropriate
representative of the Company shall comply with all of the requirements of the
Act related to notification or filing required for an impending dissolution of
the Company.

 

(c) If a Member who is an individual dies or a court of competent jurisdiction
adjudges the Member to be incompetent to manage the Member’s person or property,
the Member’s executor, administrator, guardian, conservator or other legal
representative

 

16



--------------------------------------------------------------------------------

(“successor”) may exercise all of the Member’s rights for the purpose of
settling the estate or administering property of the Member; provided, however,
that, except to the extent required by applicable law, the successor shall not
be considered a Member and shall have no right to vote or to give or withhold
consent, agreement or approval with respect to any matter on which a Member
might vote or give or withhold consent, agreement or approval.

 

Section 10.03. Effect of Dissolution. Upon dissolution, the Company shall cease
to carry on its business, except insofar as may be necessary for the winding up
of its business, but its separate existence shall continue until a certificate
of dissolution has been issued by the Secretary of State or until such separate
existence is otherwise terminated as provided in the Act or in connection with
judicial dissolution or liquidation of the Company.

 

Section 10.04. Winding Up, Liquidation and Distribution of Assets.

 

(a) Upon dissolution of the Company, an accounting shall be made of the accounts
of the Company and of the Company’s assets, liabilities and operations, from the
date of the last previous accounting until the date of dissolution. The Manager
may cause such accounting to be made by independent accountants and shall cause
such accounting to be made by independent accountants upon the request of any
Member. Upon dissolution of the Company, the Manager shall immediately proceed
to wind up the business and affairs of the Company.

 

(b) In winding up the business and affairs of the Company, the Manager shall:

 

(i) sell or otherwise liquidate all of the Company’s assets as promptly as
practicable (except to the extent the Manager may determine to distribute assets
to the Members in kind);

 

(ii) allocate the profits or losses resulting from such sales to the Members’
Capital Accounts in accordance with the provisions of this Operating Agreement;

 

(iii) discharge all liabilities of the Company (including liabilities to Members
who are also creditors, to the extent permitted by law) other than liabilities
to Members for distributions, and establish such reserves as the Manager deems
reasonable to provide for contingent liabilities of the Company (for purposes of
determining the Capital Accounts of the Members, the amounts of such Reserves
shall be deemed to be an expense of the Company); and

 

(iv) distribute the remaining assets in accordance with the following:

 

(A) If any assets of the Company are to be distributed in kind, the net fair
market value of such assets as of the date of dissolution shall be determined by
independent appraisal or by the Majority Vote of all of the Members. Such assets
shall be deemed to have been sold as of the date of dissolution for their fair
market value, and the Capital Accounts of the Members shall be adjusted under
the provisions of Articles V and VI of this Operating Agreement to reflect such
deemed sale.

 

17



--------------------------------------------------------------------------------

(B) The positive balance, if any, of each Member’s Capital Account (as
determined after taking into account all Capital Account adjustments for the
Company’s taxable year during which the liquidation occurs) shall be distributed
to the Members, subject to the priority of distributions set forth in Article VI
either in cash or in kind, as determined by the Manager, with any assets
distributed in kind being valued for this purpose at their net fair market
value. Any such distributions to the Members in respect of their Capital
Accounts shall be made in accordance with the time requirements set forth in
Section 1.704-1(b)(2)(ii)(b)(2) of the Treasury Regulations.

 

(c) In connection with liquidation, the Company may offset damages for breach of
this Operating Agreement by a Member against the amount otherwise distributable
to the Member, under the applicable schedule of Account.

 

(d) Any provisions of this Agreement which eliminates any liability of a Member
to restore any portion of a deficit balance in the Member’s Capital Account,
shall also apply to deficit balances in Capital Accounts upon liquidation of the
Company.

 

(e) When all debts, liabilities and obligations of the Company have been paid
and discharged or adequate provisions have been made therefor and when all of
the remaining property and assets have been distributed to the Members, the
Company shall be deemed terminated.

 

(f) The Manager and other Members shall comply with all applicable laws
pertaining to the winding up of the business and affairs of the Company and the
distribution of its assets.

 

Section 10.05. Articles of Dissolution. When all debts, liabilities and
obligations have been paid and discharged or adequate provisions have been made
therefor and all of the remaining property and assets have been distributed to
the Members, articles of dissolution and/or such other documents shall be
executed and filed as required by the Act.

 

Section 10.06. Certificate of Dissolution. Upon the issuance of the certificate
of dissolution or completion of such other requirements for dissolution under
the Act, the existence of the Company shall cease, except for the purpose of
suits, other proceedings, and appropriate action as provided in the Act. Any
Member shall have authority to distribute any Company property discovered after
dissolution, convey real estate, and take such other action as may be necessary
on behalf of and in the name of the Company.

 

18



--------------------------------------------------------------------------------

ARTICLE XI

 

DEFINITIONS

 

The following terms used in this Operating Agreement have the meanings ascribed
to them in this Article XI:

 

“Articles of Organization” means the Articles of Organization of the Company as
filed with the Secretary of State of California as the same may be amended from
time to time.

 

“Affiliate” means, with respect to any Person (such Person being referred to in
this definition as the “Target Person”), (a) any Person directly or indirectly
controlling, controlled by, or under common control with the Target Person; (b)
any Person owning, of record or beneficially, 10% or more of the outstanding
voting interests of the Target Person, unless another Person owns, beneficially,
a larger percentage of the outstanding voting interests of the Target Person;
(c) any Person who is a director, officer, partner, member, manager or trustee
of, or is in a similar capacity with respect to, the Target Person; or (d) any
Person who is a director, officer, partner, member, manager or trustee of, or is
in a similar capacity with respect to, or is holder of 10% or more of the voting
interests of, any Person described in clauses (a) through (c) of this sentence.
For purposes of this definition, the term “controls,” “is controlled by,” or “is
under common control with” shall refer to the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of the Target Person, whether through the ownership of voting
securities, by contract, or otherwise.

 

“Capital Account” means the account to be maintained by the Company for each
Interest Holder in accordance with the following provisions:

 

(i) an Interest Holder’s Capital Account shall be credited with the amount of
money and the fair market value of any property contributed to the Company (net
of liabilities secured by such property that the Company either assumes or to
which such property is subject) the amount of any Company unsecured liabilities
assumed by the Interest Holder, and the Interest Holder’s distributive share of
Profit and any item in the nature of income or gain specially allocated to the
Interest Holder pursuant to the provisions of Section 6.04 (other than Section
6.04 (c); and

 

(ii) an Interest Holder’s Capital Account shall be debited with the amount of
money and the fair market value of any Company property distributed to the
Interest Holder (net of liabilities secured by such distributed property that
the Interest Holder either assumes or to which such property is subject), the
amount of any unsecured liabilities of the Interest Holder assumed by the
Company, and the Interest Holder’s distributive share of Loss and any item in
the nature of expenses or losses specially allocated to the Interest Holder
pursuant to the provisions of Article VI.

 

If any Interest is transferred pursuant to the terms of this Agreement, the
transferee shall succeed to the Capital Account of the transferor to the extent
the Capital Account is attributable to the transferred Interest. If the book
value of Company property is adjusted pursuant to Section 6.04 (c), the Capital
Account of each Interest Holder shall be adjusted to reflect the aggregate
adjustment in the same manner as if the Company had recognized gain or loss
equal to the amount of such aggregate adjustment. It is intended that the
Capital Accounts of all Interest Holders shall be

 

19



--------------------------------------------------------------------------------

maintained in compliance with the provisions of Regulation Section 1.704-1(b),
and all provisions of this Agreement relating to the maintenance of Capital
Accounts shall be interpreted and applied in a manner consistent with that
Regulation.

 

“Cash Flow” means all cash derived from operations of the Company (including
interest received on reserves), without reduction for any non-cash charges, but
less cash used to pay current operating expenses and to pay or establish
reasonable reserves for future expenses, debt payments, capital improvements,
and replacements as determined by the Managers, including Assumed Liabilities
under the Purchase Agreement. Cash Flow shall include capital proceeds and shall
be increased by the reduction of any reserve previously established.

 

“Code” means the Internal Revenue Code of 1986 or corresponding provisions of
superseding federal laws.

 

“Company” is defined in the first paragraph of this Operating Agreement.

 

“Deficit Capital Account” means, with respect to any Member, the deficit
balance, if any, in the Member’s Capital Account as of the end of the taxable
year, after giving effect to the following adjustments:

 

(a) credit to such Capital Account of all amounts which the Member is treated as
being obligated to restore under Section 1.704-1(b)(2)(ii)(c) of the Treasury
Regulations, as well as any addition thereto under the next to last sentence of
Sections 1.704-2(g)(1) and (i)(5) of the Treasury Regulations, after taking into
account thereunder any changes during such year in partnership minimum gain (as
determined in accordance with Section 1.704-2(d) of the Treasury Regulations)
and in the minimum gain attributable to any partner nonrecourse debt (as
determined under Section 1.704-2(i)(3) of the Treasury Regulations); and

 

(b) debit to such Capital Account the items described in Sections
1.704-1(b)(2)(ii)(d)(4), (5) and (6) of the Treasury Regulations.

 

This definition of Deficit Capital Account is intended to comply with the
provision of Treasury Regulations Sections 1.704-1(b)(2)(ii)(d) and 1.704-2, and
is to be interpreted consistently with those provisions.

 

“Dissociating Member” means a Person who has been a Member but who Dissociates.
The term is used in each case with reference to a specific Dissociation and does
not refer to Persons who have previously Dissociated, or who may subsequently
Dissociate, in Dissociations other than the specific one under consideration.

 

“Dissociation” refers to the death, resignation, bankruptcy or dissolution of a
Member or the occurrence of any other event (other than the termination of the
Company) which terminates the continued membership of a Member in the Company.
Dissociation is subject to restriction under Section 10.01.

 

“Economic Interest” means a person’s right to share in the income, gains,
losses, deductions, credit, or similar items of, and to receive distributions
from, the Company, but does not include any other rights of a Member including,
without limitation, the right to vote or to participate in management, or any
right to information concerning the business and affairs of the Company.

 

20



--------------------------------------------------------------------------------

“Economic Interest Owner” means the owner of an Economic Interest who is not a
Member.

 

“Entity” means any legally recognized Person other than an individual.

 

“Fiscal Year” means the Company’s fiscal year, which shall be the calendar year
unless changed by the Manager in accordance with this Operating Agreement.

 

“Gift” and its derivatives means gift, bequeath or other transfer for no
consideration, whether or not by operation of law, except in the case of
bankruptcy.

 

“Interest Holder” means any Person who holds an Economic Interest, whether as a
Member or as an Assignee of a Member.

 

“Leases” means each of the Leases as defined in the Purchase Agreement which are
assigned to the Company by the Seller (or its Affiliates) under the Purchase
Agreement.

 

“Majority Vote of All the Members” means the affirmative vote of Members holding
a majority of all of the Membership Interests entitled to vote. This term is
distinct from the term “Majority Vote of the Remaining Members,” which is
defined below.

 

“Majority in Interest of the Non-dissociating Members” means Members (other than
the Dissociating Member) holding a majority of the Capital Interests
(determined, however, by disregarding the Capital Interest of the Dissociating
Member) and a majority of the profits allocable to the Members (determined,
however, by disregarding the profits allocable to the Dissociating Member) based
on any reasonable estimate of profits from the date of the Dissociation of the
Dissociating Member to the projected termination of the Company, taking into
account present and future allocations of profits under this Operating Agreement
as in effect at that time.

 

“Majority Vote of the Remaining Members” means a vote by Members (other than the
contributing Member, transferring Member or other particular Member who is the
subject of the specific occasion to which the provision, in which the phrase is
used, is to be applied) holding a majority of the membership interests entitled
to vote held by all of the Members other than that contributing Member,
transferring Member or other particular Member.

 

“Manager” is defined in Section 3.01.

 

“Member” means each Person who is named as an Initial Member in the first
paragraph of this Operating Agreement and each other Person who is admitted as a
Member under the terms and conditions of this Operating Agreement; provided,
however, that, unless the context otherwise requires, the term “Member” shall
not include any such Person from and after the time that Person Dissociates from
the Company.

 

21



--------------------------------------------------------------------------------

“Membership Interest” means a Member’s rights in the Company, collectively,
including the Member’s Economic Interest, any right to vote or participate in
management, and any right to information concerning the business and affairs of
the Company.

 

“Operating Agreement” means this Operating Agreement, as amended from time to
time.

 

“Person” means an individual or Entity and shall include the heirs, executors,
administrators, legal representatives, successors and assigns of a “Person”
where the context permits or requires.

 

“Profit” and “Loss” means, for each taxable year of the Company (or other period
for which Profit or Loss must be computed), the Company’s taxable income or loss
determined in accordance with IRC Section 703(a), with the following
adjustments:

 

(i) all items of income, gain, loss, deduction, or credit required to be stated
separately pursuant to IRC Section 703(a)(1) shall be included in computing
taxable income or loss;

 

(ii) any tax-exempt income of the Company, not otherwise taken into account in
computing Profit or Loss, shall be included in computing taxable income or loss;

 

(iii) any expenditures of the Company described in IRC Section 705(a)(2)(B) (or
treated as such pursuant to Regulation Section 1.704-1(b)(2)(iv)(i)) and not
otherwise taken into account in computing Profit or Loss, shall be subtracted
from taxable income or loss;

 

(iv) gain or loss resulting from any taxable disposition of Company property
shall be computed by reference to the book value as adjusted under Regulation
Section 1.704-1(b) (“adjusted book value”) of the property disposed of,
notwithstanding the fact that the adjusted book value differs from the adjusted
basis of the property for federal income tax purposes;

 

(v) in lieu of the depreciation, amortization, or cost recovery deductions
allowable in computing taxable income or loss, there shall be taken into account
the depreciation computed based upon the adjusted book value of the asset; and

 

(vi) notwithstanding any other provision of this definition, any items which are
specially allocated pursuant to Section 4.3 shall not be taken into account in
computing Profit or Loss.

 

“Property” means the property subject to the Leases.

 

“Purchase Agreement” means that certain Purchase and Sale Agreement with Joint
Escrow Instructions between Alamo Group, Inc., a California corporation and
Seller, dated as of June 19, 2003, together with all addendums and amendments
thereto.

 

“Recordkeeper” means the Person appointed by the Manager to keep the books and
records of the Company and to perform the other duties specified in this
Operating Agreement as duties of the Recordkeeper.

 

“Sale” and its derivatives means transfer for consideration.

 

22



--------------------------------------------------------------------------------

“Seller” means Unified Western Grocers, Inc., a California corporation.

 

“Transferring Party” means a Selling Party.

 

“Treasury Regulations” or “Regulations” includes temporary and final regulations
promulgated under the Code that are in effect as of the date of the filing of
the Certificate of Formation and the corresponding sections of any regulations
subsequently promulgated that amend or supersede such regulations. The term
“Treasury Regulations” shall also include regulations that have been proposed by
the Internal Revenue Service under the Code at or prior to the date of the
filing of the Articles of Organization, and have not been withdrawn at or prior
to such date, as well as the corresponding provisions of any regulations
subsequently promulgated that amend or supersede such proposed regulations.

 

“Vote” includes consent, approval and agreement, as the context may permit.

 

“Act” means the California Limited Liability Company Act or any act that
supersedes the California Limited Liability Company Act, as the same may be
amended from time to time.

 

ARTICLE XII

 

MISCELLANEOUS PROVISIONS

 

Section 12.01. Notices. Each notice and other communication under or with
respect to this Operating Agreement (including instruments tendered as full
satisfaction of debts and other communications concerning disputed debts) shall
be in writing (including by telegraph, telex, facsimile, and other available
communication facilities providing written copy to the recipient Person) and
shall be effective when actually delivered to the Person to which it is directed
or when deposited in the United States mail at a time when the postal service is
not experiencing a strike or other disruption in service and no such strike or
disruption is publicly expected within a seven-day period following such
deposit, postage prepaid, addressed to the Person to which it is directed, to
the attention of the individual, and at the address, provided for that Person in
Schedule A, or at such other address, as that Person may designate by notice
(such individual being referred to as the “Notice Individual” and such address
being referred to as the “Notice Address”); provided that any notice that is
directed to any Economic Interest Owner may be given as if to the Member from
whom the Economic Interest Owner received, directly or indirectly, the Economic
Interest. Delivery of a notice or other communication to a Person, if made at
the Notice Address, shall be to an individual whom the noticing or communicating
Person reasonably believes is likely to transmit the notice or communication to
the Notice Individual; provided, however, that delivery by a commercial carrier
shall be presumed to have been to such an individual. Delivery of a notice or
other communication to a Person at a place other than the Notice Address shall
be only to the Notice Individual. A stamped receipt issued by a United States
post office for registered mail shall be presumptive evidence of deposit in the
United States mail, and a receipt signed by a responsible Person for the
recipient Person or a delivery confirmation from a commercial messenger or
courier shall be presumptive evidence of actual delivery.

 

23



--------------------------------------------------------------------------------

Section 12.02. Application of California Law. This Operating Agreement shall be
construed as though prepared by all of the parties hereto. This Operating
Agreement, and the performances of the parties hereunder, shall be governed by
the laws of the State of California without giving effect to the principles of
conflicts of laws that would otherwise provide for the application of the
substantive law of another jurisdiction.

 

Section 12.03. Resolution of Disputes.

 

(a) Mediation. To the maximum extent permitted by law, the Company and each
Member has the option to mediate any dispute between or among them about or
affecting the Property or the Leases, the Company or any aspect of this
Operating Agreement before any such dispute or claim may be arbitrated or
brought in litigation, which includes any dispute about whether such dispute may
be mediated, through mediation by the American Arbitration Association. Each
Member who is a party to the mediation shall make reasonable efforts in the
mediation to resolve the dispute through a mutual agreement. If the Company or
any Member files an arbitration or lawsuit against or naming the Company or any
other Member, the Company or the other Members named in the arbitration or
litigation will have until the date its answer or other responsive pleading is
due in that arbitration or lawsuit to notify the party bringing the lawsuit or
arbitration that the Company or the other Member will exercise its mediation
option. Each Member will bear its own attorneys’ fees and costs in mediation,
the Company’s attorneys’ fees and costs will be an Additional Capital
Contribution, and all parties will equally share the mediator’s fees and
expenses.

 

(b) Arbitration. To the maximum extent permitted by law, and subject to the
mediation option above, the Company and each Member has the option to arbitrate
any dispute between or among them about or affecting the Property, the Company
or any aspect of this Operating Agreement, which includes any dispute about
whether such dispute may be arbitrated, through binding arbitration by the
American Arbitration Association. If the Company or any Member files a lawsuit
against or naming the Company or any other Member, the Company or the other
Members named in the litigation will have until the date its answer or other
responsive pleading is due in that lawsuit to notify the party bringing the
lawsuit that the Company or the other Member will exercise its arbitration
option.

 

The arbitrator’s procedures or rules then in effect for commercial disputes will
govern any arbitration, and the arbitration will take place in Walnut Creek,
California.

 

EACH MEMBER UNDERSTANDS THAT THIS AGREEMENT TO ARBITRATE ALL ARBITRABLE DISPUTES
MEANS THE MEMBER IS AGREEING TO WAIVE TO THE MAXIMUM EXTENT PERMITTED BY LAW ANY
RIGHT THE MEMBER MAY HAVE TO ASK FOR PUNITIVE DAMAGES OR A JURY OR COURT TRIAL
IN ANY DISPUTE WITH THE COMPANY OR OTHER MEMBERS.

 

(c) Litigation. Any litigation between or among the Company and any of the
Members will be in the County or District Court in Walnut Creek, California, as

 

24



--------------------------------------------------------------------------------

     appropriate based on the claims in any such litigation. All claims in any
such litigation will be tried to and decided by the court, rather than a jury.
Each Member consents for that Member and the Member’s successors to the
jurisdiction of such courts (and of the appropriate appellate courts) in any
such action or proceeding and waives any objection to venue laid therein.
Process in any action or proceeding referred to in this Section may be served on
any Member anywhere in the world in the manner provided above for giving notices
to a Member under this Operating Agreement.

 

(d) Attorneys’ Fees and Costs. Subject to the other provisions of this Section,
the Company’s own attorneys’ fees and costs in any arbitration or litigation
under this Section shall be an Additional Capital Contribution. In addition to
any relief, order or award that enters, as determined by the arbitrator or
court, each Member found to be a losing party in any arbitration or litigation
between or among the Company and any of the Members will be required to pay the
reasonable attorneys’ fees, expert witness fees, and costs of each Member
determined prevailing party, and all such losing Members, jointly and severally,
will also pay the arbitrator’s fees and expenses in any arbitration. The Company
shall have no liability for any Member’s attorneys’ fees and costs under this
Section. If the Company is determined to be a prevailing party, each Member
determined to be a losing party shall pay the Company’s attorneys’ fee and costs
award, and no Member’s Membership Interest will be increased or decreased based
on any losing Member’s payment of an attorneys’ fee and costs award for the
Company under this Section.

 

(e) Continuing Rights and Obligations. The Members’ and the Company’s rights and
obligations under this Section will survive any Member’s dissociation or the
dissolution of the Company.

 

Section 12.04. Amendments. Except as otherwise provided herein or in the
Articles of Organization:

 

(a) This Operating Agreement may be amended from time to time by the unanimous
Vote of all the Members, except as provided in Section 1.02, as to satisfaction,
waiver or modification of conditions.

 

(b) Provision is made elsewhere in this Operating Agreement for modifications of
Schedule A in connection with transfers of Membership Interests, and this
Section 12.04 does not supersede such provisions.

 

(c) Provisions in this Operating Agreement that require a supermajority or
unanimity may not be amended by a vote that is less than such supermajority or
unanimity, as the case may be.

 

(d) The Articles of Organization may be amended from time to time by the
unanimous Vote of all the Members.

 

Section 12.05. Execution of Additional Instruments. Each Member hereby agrees to
execute such other and further statements of interest and holdings, designations
and other instruments necessary or appropriate to comply with any laws, rules or
regulations.

 

25



--------------------------------------------------------------------------------

Section 12.06. Headings and Pronouns. Headings and captions contained in this
Operating Agreement are solely for the convenience of the parties and are not to
be considered in interpreting or construing this Operating Agreement or the
parties’ rights, remedies and obligations hereunder. The words “herein,”
“hereof” and “hereunder,” when used in this Operating Agreement, refer to this
Operating Agreement in its entirety. The word “include” and its derivatives mean
by way of example and not by way of exclusion or limitation. Words in the
singular include the plural and words in the plural include the singular,
according to the requirements of the context. Words importing a gender include
all genders.

 

Section 12.07. Waivers. No party shall be deemed to have waived any right or
remedy under or with respect to this Operating Agreement unless such waiver is
expressed in writing signed by such party. No waiver of any right or remedy
under or with respect to this Operating Agreement by a party on any occasion or
in any circumstance shall be deemed to be a waiver of any other right or remedy
on that occasion or in that circumstance nor a waiver of the same or of any
other right or remedy on any other occasion or in any other circumstance.

 

Section 12.08. Rights and Remedies Cumulative. The rights and remedies provided
by this Operating Agreement are cumulative and the use of any one right or
remedy by any party shall not preclude or waive the right to use any or all
other remedies. Said rights and remedies are given in addition to any other
rights the parties may have by law, statute, ordinance or otherwise.

 

Section 12.09. Severability. If any provision in this Operating Agreement is
held to be invalid or unenforceable on any occasion or in any circumstance, such
holding shall not be deemed to render the provision invalid or unenforceable on
any other occasion or in any other circumstance nor to render any other
provision hereof invalid or unenforceable, and to that extent the provisions of
this Operating Agreement are severable; provided, however, that this provision
shall not preclude a court of competent jurisdiction from refusing so to sever
any provision if severance would be inequitable to one or more of the parties.

 

Section 12.10. Heirs, Successors and Assigns. Each and all of the covenants,
terms, provisions and agreements herein contained shall be binding upon and
inure to the benefit of the parties hereto and, to the extent permitted by this
Operating Agreement, their respective heirs, legal representatives, successors
and assigns. No assignment of this Operating Agreement or of any right or
obligation hereunder shall relieve the assignor of the assignor’s obligations
hereunder without the written consent of all of the other Members.

 

Section 12.11. No Third-Party Beneficiaries; No Rights in Creditors. This
Operating Agreement creates no rights benefiting third Persons, and no third
Person shall have any right to enforce any provision hereof, except as may be
specifically provided herein. Without limiting the generality of the preceding
sentence, none of the provisions of this Operating Agreement shall be for the
benefit of or enforceable by any creditor of the Company.

 

Section 12.12. Rule Against Perpetuities. The parties hereto intend that the
Rule Against Perpetuities (and any similar rule of law) not be applicable to any
provision of this Operating Agreement. However, notwithstanding anything to the
contrary in this Operating Agreement, if any provision in this Operating
Agreement would be invalid or unenforceable

 

26



--------------------------------------------------------------------------------

because of the Rule Against Perpetuities or any similar rule of law but for this
Section 12.12, the parties hereto hereby agree that any future interest which is
created under said provision shall cease if it is not vested within 21 years
after the death of the last survivor of the group composed of the individuals
who own interests in the initial Members and their issue who are living on the
effective date of this Operating Agreement.

 

Section 12.13. Investment Representations. Each Member represents and warrants
to the Company that:

 

(a) It is acquiring its Membership Interest for investment purposes only and
does not intend to resell or subdivide such interest.

 

(b) It acknowledges that the Membership Interests are being offered and sold
under exemptions from registration under the Securities Act and exemptions from
qualification under the securities laws of certain states, for transactions not
involving any public offering, and that in connection with the perfection of
such exemptions, the Company is relying on the representations and warranties of
each Member included herein, including the following:

 

(i) it has the financial ability to bear the economic risk of its investment in
the Company (including its possible loss), has adequate means of providing for
its current needs and personal contingencies, and has no need for liquidity with
respect to its investment in the Company; and

 

(ii) it has such knowledge and experience in financial and business matters as
to be capable of evaluating the merits and risks of an investment in the Company
and has obtained, in its judgment, sufficient information to evaluate the merits
and risks of an investment in the Company.

 

(c) It understands that neither any Membership Interest has been registered
under the Securities Act of 1933 or qualified under the securities laws of any
state, and therefore cannot be transferred, resold, pledged, hypothecated,
assigned or otherwise disposed of unless it is subsequently registered or
qualified under the Securities Act of 1933 and under applicable state securities
laws, or an exemption from registration and/or qualification is available. It
will not sell or otherwise transfer any Membership Interest without registration
under the Securities Act of 1933 or under an exemption therefrom, and
understands and agrees that the Company is not obligated to register or qualify
any Membership Interest on its behalf or to assist it in complying with any
exemption from such registration or qualification. It further understands and
agrees that sales or transfers of any Membership Interest are further restricted
by other provisions of this Operating Agreement.

 

(d) It is an “accredited investor” as defined and within the meaning of
Regulation D promulgated under the Securities Act of 1933, as amended.

 

27



--------------------------------------------------------------------------------

Section 12.14. Other Representations and Warranties. As of the date the Member
becomes a Member, each Member represents and warrants that:

 

(a) Due Incorporation or Formation; Authorization of Agreement. If the Member
purports to be an Entity, the Member is duly existing as an Entity and in good
standing under the laws of the jurisdiction of its formation and has the power
and authority, as an Entity, to own its property and carry on its business as
owned and carried on at the date hereof and as contemplated hereby. The Member
is duly licensed or qualified to do business and in good standing in each of the
jurisdictions in which the failure to be so licensed or qualified would have a
material adverse effect on its financial condition or its ability to perform its
obligations hereunder. The Member has the power and authority as an Entity to
execute and deliver this Operating Agreement and to perform its obligations
hereunder, and its execution, delivery and performance of this Operating
Agreement has been duly authorized by all necessary action.

 

(b) Valid Obligation. This Operating Agreement constitutes the legal, valid and
binding obligation of the Member.

 

(c) No Conflict With Restrictions; No Default. Neither the execution, delivery
and performance of this Operating Agreement nor the consummation by the Member
of the transactions contemplated hereby:

 

(i) shall conflict with, violate or result in a breach of any of the terms,
conditions or provisions of any law, regulation, order, writ, injunction,
decree, determination or award of any court, any governmental department, board,
agency or instrumentality, domestic or foreign, or any arbitrator, applicable to
the Member or any of its Affiliates;

 

(ii) shall conflict with, violate, result in a breach of or constitute a default
under any of the terms, conditions or provisions of the articles of
incorporation, bylaws, partnership agreement or Operating Agreement, if any, of
the Member or any of its Affiliates or of any material agreement or instrument
to which the Member or any of its Affiliates is a party or by which the Member,
or any of its Affiliates is or may be bound or to which any of its material
properties or assets is subject;

 

(iii) shall conflict with, violate, result in a breach of, constitute a default
under (whether with notice or lapse of time or both), accelerate or permit the
acceleration of the performance required by, give to others any material
interests or rights, or require any consent, authorization or approval under any
indenture, mortgage, lease agreement or instrument to which the Member or any of
its Affiliates is a party or by which the Member or any of its Affiliates is or
may be bound; or

 

(iv) shall result in the creation or imposition of any lien upon any of the
material properties or assets of the Member or any of its Affiliates.

 

28



--------------------------------------------------------------------------------

(d) Government Authorizations. Any registration, declaration or filing with, or
consent, approval, license, permit or other authorization or order by, any
government or regulatory authority, domestic or foreign, that is required in
connection with the valid execution, delivery, acceptance and performance by the
Member under this Operating Agreement or the consummation by the Member of any
transaction contemplated hereby has been completed, made or obtained on or
before the effective date of this Operating Agreement.

 

(e) Litigation. There are no actions, suits, proceedings or investigations
pending or, to the knowledge of the Member or any of its Affiliates, threatened
against or affecting the Member or any of its Affiliates or any of their
properties, assets or businesses in any court or before or by any governmental
department, board, agency or instrumentality, domestic or foreign, or any
arbitrator which could, if adversely determined (or, in the case of an
investigation, could lead to any action, suit or proceeding, which if adversely
determined could) reasonably be expected to materially impair the Member’s
ability to perform its obligations under this Operating Agreement or to have a
material adverse effect on the consolidated financial condition of the Member;
and the Member or any of its Affiliates has not received any currently effective
notice of any default, and the Member or any of its Affiliates is not in
default, under any applicable order, writ, injunction, decree, permit,
determination or award of any court, any governmental department, board, agency
or instrumentality, domestic or foreign, or any arbitrator which could
reasonably be expected to materially impair the Member’s ability to perform its
obligations under this Operating Agreement or to have a material adverse effect
on the consolidated financial condition of the Member.

 

(f) Investment Company Act; Public Utility Holding Company Act. Neither the
Member nor any of its Affiliates is, nor shall the Company as a result of the
Member holding an Interest be, an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940. Neither the Member nor
any of its Affiliates is, nor shall the Company as a result of the Member
holding an Interest be, a “holding company,” “an affiliate of a holding company”
or a “subsidiary of a holding company,” as defined in, or subject to regulation
under, the Public Utility Holding Company Act of 1935.

 

(g) Confidentiality.

 

(i) Except as contemplated hereby or required by a court of competent authority,
each Member shall keep confidential and shall not disclose to others and shall
use its reasonable efforts to prevent its Affiliates and any of its, or its
Affiliates’, present or former employees, agents and representatives from
disclosing to others without the prior written consent of the Manager any
information which:

 

(A) pertains to this Operating Agreement, any negotiations pertaining thereto,
any of the transactions contemplated hereby, or the business of the Company; or

 

29



--------------------------------------------------------------------------------

(B) pertains to confidential or proprietary information of any Member or the
Company or which any Member has labeled in writing as confidential or
proprietary; provided, however, that the Company may disclose to its Affiliates’
employees, agents and representatives any information made available to the
Member.

 

(ii) No Member shall use, and each Member shall use its best efforts to prevent
any Affiliate of the Member from using, any information which:

 

(A) pertains to this Operating Agreement, any negotiations pertaining hereto,
any of the transactions contemplated hereby, or the business of the Company;

 

(B) pertains to the confidential or proprietary information of any Member or the
Company or which any Member has labeled in writing as confidential or
proprietary, except in connection with the transactions contemplated hereby; or

 

(C) pertains to the business of a Member of the Company.

 

(h) Management of Alamo. The managers of Alamo are Donald Gaube and Tim
Bettencourt. Donald Gaube has sole, full and exclusive authority to manage and
obligate Alamo with respect to all of its business activities and its Membership
Interest in the Company, except for the following activities, which require Tim
Bettencourt’s consent: any sale of a membership interest in Alamo to a third
party; entering into any lease for office space for Alamo; the hiring of any
employee of Alamo; the financing, sale, lease and assignment of any assets held
by Alamo; and the interest rate on any loan between Alamo and any other party.
So long as Alamo remains a Member of the Company and except as set forth above,
Donald Gaube shall be and remain its sole manager with sole, full and exclusive
authority to manage its affairs and to receive communications and notices on its
behalf.

 

(i) Contribution of Property by Alamo. The assignment of the Agreement to be
contributed as a Capital Contribution by Alamo is and will be when contributed
as a Capital Contribution owned by Alamo, and Alamo shall have and shall
transfer to the Company sole and exclusive rights to the Agreement, free and
clear of any and all pledges, claims, threats, liens, restrictions, agreements,
leases, security interests, charges and encumbrances.

 

Section 12.15. Counterparts. This Operating Agreement may be executed in
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.

 

30



--------------------------------------------------------------------------------

CERTIFICATE

 

The undersigned, being the Company and all of the initial Members of the Company
hereby agree, acknowledge and certify that the foregoing Operating Agreement
constitutes the Operating Agreement of the Company adopted by the Members as of
the date first stated in the Operating Agreement.

 

THE COMPANY

By:

 

    /s/ Donald F. Gaube

--------------------------------------------------------------------------------

   

Donald F. Gaube, Managing Member,

Alamo Group VIII, LLC, Manager

INITIAL MEMBERS:

HALL PORTOLA, INC.

By:

 

    /s/ Mark D. Hall

--------------------------------------------------------------------------------

Name: Mark D. Hall

Title: President

ALAMO GROUP VIII, LLC,

a Delaware limited liability company

By:

 

    /s/ Donald F. Gaube

--------------------------------------------------------------------------------

Name: Donald F. Gaube

Title: Managing Member

 

31



--------------------------------------------------------------------------------

EXHIBIT A

 

Member-Name and Address

--------------------------------------------------------------------------------

  Initial Capital
Contribution


--------------------------------------------------------------------------------

  

Initial Share

of Total

Capital

--------------------------------------------------------------------------------

   

Share of the

Membership

Interests

and Initial

Membership

Percentage

Interest

--------------------------------------------------------------------------------

   

Number of

Member Votes

--------------------------------------------------------------------------------

HALL PORTOLA, INC.

1855 Olympic Boulevard

Suite 250

Walnut Creek, CA 94596

Attn: Mark Hall

  $ 1    1 %   1 %   1 vote

ALAMO GROUP VIII, LLC.

3236 Stone Valley Road West

Suite 230

Alamo, CA 94507

Attn: Donald F. Gaube

  $ 99    99 %   99 %   99 votes

 

This Exhibit A sets forth the original capitalization of the Company. Additional
capitalization and ownership of Membership Interests will be set forth in
schedules of Account to be adopted and agreed to by the Members.